DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-16 are currently pending in this application. 
Priority
3.	 No priority has been claimed. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/08/2013 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	       The drawings submitted on 1/15/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.            The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-16 held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
Specifically, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-16 is/are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims are directed to an abstract idea. There is a two-step process in order to analyze the claims under 101:
1. Is the claim directed towards process, machine, manufacture or composition? 
Claim 1-16 are directed to a method carried out by a computer. 
2. A. Is there a judicial exception? 
Decomposing and executing down sampling of sensor data is merely an abstract idea/mental steps. The wherein clause further describes the down sampling, but does not provide anything significantly more that would make the claim non-abstract. 
    B. Is there significantly more than the judicial exception? 
8.	The computer performing the method is merely a field of use where the algorithm is run, and therefore does not add any that is not unconventional, routine or well understood to the claim.
9.	With regards to the dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  The claims further limit the abstract idea described in the independent claim(s), but do not provide anything significantly more that would make the claim(s) patent eligible.
10.	Further, to be patent-eligible, a claim that is directed towards a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The claims are not field specific and appear to monopolize protection for all test data analysis on any type set of components in a generic test system.
See Supreme court decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Liang et al. 2010/0076693.
With regards to claims 1 and 9, Liang et al. 2010/0076693 teaches a method for managing sensor data from a machine having a plurality of machine states, the method comprising: 
decomposing sensor data into a plurality of band-limited data to generate a decomposed sensor data; (perform TIWT; figure 11) (applying a Time-Invariant Wavelet Transform (TIWT) to said raw data sample signal to effect a decomposition of said raw data sample signal into a plurality of data sets in a form of wavelet coefficients of respective wavelet scales; paragraph 0008)and 
executing downsampling on each of the decomposed sensor data to generate downsampled decomposed sensor data; (down sample wavelet coefficients; figure 11) (paragraph 0066)
wherein the downsampling cycle is shorter than a duration of the each of the machine states. (paragraph 0046)

With regards to claims 5 and 13, Liang et al. 2010/0076693 teaches extracting feature values from each of the decomposed sensor data; wherein the downsampling is conducted based on the extracted feature values to generate the downsampled decomposed sensor data, wherein the extracting feature values is conducted from the decomposed sensor data of the identified signal frequency band. (paragraph 0039)
With regards to claims 6 and 14, Liang et al. 2010/0076693 teaches the generation of subsequent data is conducted through a demodulator and a low-pass filter configured according to the identified signal frequency band. (paragraph 0045)
With regards to claims 7 and 15, Liang et al. 2010/0076693 teaches the decomposing the sensor data is conducted through a Fast Fourier Transform (FFT). (paragraph 0041) wavelet transform provides the analysis that a FFT would. 
With regards to claims 8 and 16, Liang et al. 2010/0076693 teaches the method is executed by a processor integrated with a sensor configured to provide the sensor data with a common enclosure. (24; figure 1) 
Allowable Subject Matter
14.	Claims 3-4 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
15. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
16.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Garvey III et al. US Pub 2014/0324367 teaches selective decimation and analysis of oversampled data.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.